Citation Nr: 0705053	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
recurrent lumbar strain with facet disease at L5-S1. 

2. Entitlement to an effective date prior to September 25, 
2000, for the 40 percent rating for service-connected 
recurrent lumbar strain with facet disease at L5-S1.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1989 to January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.    


REMAND

By a June 2004 rating action, the RO increased the disability 
rating for the veteran's service-connected low back 
disability from 20 percent to 40 percent disabling, effective 
from September 25, 2000.  In October 2004, the veteran 
submitted a notice of disagreement with the effective date of 
increase assigned in the June 2004 rating action.  The RO has 
not issued a statement of the case.  The United States Court 
of Appeals for Veterans Claims has held that, where the 
record contains a notice of disagreement as to an issue, but 
no statement of the case, the issue must be remanded to the 
RO to issue a statement of the case, and to provide the 
veteran an opportunity to perfect the appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In regard to the veteran's increased rating claim, records 
since the last VA examination in May 2003 show that in August 
2003, the veteran underwent an intradiskal electrothermal 
therapy (IDET) for low back pain and annular tears at L4-5 
and L5-S1.  The veteran's pre- and post-diagnoses were 
degenerative disc disease.  In addition, VA records from 
November 2004 to November 2005 show that after the IDET the 
veteran continued to have complaints of back pain and was 
given Lidocaine injections.  In July 2005, the veteran was 
treated for complaints of constant pain in the low back.  The 
veteran indicated that sometimes the pain radiated to the 
buttocks.  The assessment was mechanical back pain.  In 
November 2005, the veteran underwent a neurosurgery 
consultation.  At that time, the examiner stated that the 
veteran had paroxysmal pain in the legs and feet.  Despite 
the veteran's complaints, the record does not show that he 
underwent a neurological evaluation.  Under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the neurological manifestations of the disability are 
relevant.  As the current record is insufficient to rate the 
disability under the current criteria, further evidentiary 
development is warranted.      

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholoson, 19 Vet. App. 473 
(2006). 

2. Obtain records since November 2005 from 
the South Texas VA Medical Center.  

3. Schedule the veteran for the following 
examinations and the claims folder must be 
made available to the examiners for 
review:

a. A VA orthopedic examination to 
determine the current severity of the 
service-connected low back disability.  
The examiner is asked to describe range 
of motion in degrees to include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, and any functional 
loss due to pain or painful motion.  
The examiner should specifically 
comment as to whether the veteran has 
degenerative disc disease and whether 
it is associated with the service-
connected degenerative joint disease of 
the lumbosacral spine.  

b. A VA neurological examination to 
determine the manifestations and 
severity of the service-connected low 
back disability.  The examiner should 
specifically comment on the veteran's 
assertions that his low back disability 
involves neurological manifestations 
extending into his buttocks and lower 
extremities.  The examiner is asked to 
describe any neurological deficit in 
terms of mild, moderate, or moderately 
severe incomplete paralysis of the 
nerve involved.  The examiner is also 
asked to describe whether any 
incapacitating episodes and, if so, 
identify the frequency and duration of 
incapacitating episodes and attacks 
over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

4. Furnish the veteran a statement of the 
case on the issue of an effective date 
earlier than September 25, 2000, for the 
40 percent rating for service-connected 
recurrent lumbar strain with facet disease 
at L5-S1.

5. After the above development is 
completed, adjudicate the claim, applying 
the criteria of the General Rating Formula 
for Diseases and Injuries of the Spine.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



